Title: From George Washington to Dey Hassan Bashaw, 3 December 1796
From: Washington, George
To: Bashaw, Dey Hassan


                        
                             3 December 1796
                        
                        To the most excellent and most illustrious Vizer Massan Bashaw, Dey of the
                            City and Regency of Algiers. Health, Peace, and Prosperity.
                        I have received your Excellency’s letter bearing date the 5th of May last, by
                            James Leander Cathcart, informing me that altho’ eight months had then elapsed since peace
                            and harmony had been settled between our two nations, not one article of the agreement had
                            been complied with. This unlooked for event has been to me a subject of extreme regret.
                            Besides the explanations given by our Agent, Mr Barlow, I myself wrote your Excellency on
                            the 13th of last June stating the principal cause of the disappointment. I hope that all the
                            stipulated sums have ere this time been paid; or if any part yet remains in arrear, that the
                            payments will shortly be completed: for I have nothing more at heart than to fulfil with
                            perfectly good faith the engagements made to you in my name in behalf of the United States
                            of America.
                        
                        It has afforded me great satisfaction that you dispatched Mr Cathcart to give
                            me more full and exact information of the Articles and their quality necessary for your
                            service and conformable to our agreement. One vessel laden therewith is now ready to sail
                            for Algiers. Contracts and other measures are formed and pursuing to provide all the
                            maritime and military Stores, which will be forwarded with all the expedition of which
                            circumstances will admit; and I desire you to rest assured, that the solicitude of our
                            Government will not cease until the whole shall be accomplished.
                        The Frigate promised you by our Agents Mr Barlow and Mr Donaldson is building,
                            and will be finished and equipped with all possible dispatch.
                        Mr Barlow is well acquainted with the circumstances of the United States, and
                            with all the difficulties we have to encounter in executing our wishes. I pray you to
                            receive favourably the explanations he shall offer to you in this behalf: for he cannot
                            express to you too strongly our sincerity and good faith.
                        May God long preserve your Excellency, and crown your days with happiness and
                            honor. Written at Philadelphia, the third day of december, 1796.
                        
                            Go: WashingtonBy the President of the United StatesTimothy PickeringSecretary of State
                        
                        
                            (sealed with the Great Seal) 
                        
                            
                            
                        
                    